DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 15 and 18 thru 22 have been entered into the record and have been examined.  Claims 16 and 17 have been cancelled.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 thru 15 and 18 thru 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 22 is objected to because of the following informalities:  There is a 'quotation mark' at the end of the claim that should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites, "changing or updating one or more self-controlling driving movement behavior parameters" (lines 3 and 4).  Claim 1 recites, "changing or updating one or more self-controlling driving behavior parameters" (lines 20 and 21).  The specification does not define any difference between driving movement behavior parameters and driving behavior parameters.  The examiner interprets both of these to be equivalent to one another, without any definition to driving movement parameters.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The examiner interprets no difference in the claimed driving behavior parameters of claim 1 and the claimed driving movement behavior parameters of claim 21.  The specification does not define any difference (see above 35 U.S.C. 112(a) rejection).  Therefore, if the claim language is interpreted as being the same, then there is no limiting claim limitation found in claim 21.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 7, 9 thru 15 and 18 thru 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al Patent Number 10,324,463 B1 in view of Zhang et al Patent Number 10,434,935 B1 and Lathrop et al Patent Applicant Publication Number 2017/0259832 A1.
Regarding claims 1 and 18 Konrardy et al teach the claimed safety system for a vehicle, system for collecting, communicating, evaluating, predicting, and/or utilizing data associated with autonomous or semi-autonomous operation features for controlling a vehicle (column 6 lines 47 thru 50), and the claimed vehicle, an autonomous vehicle (Figure 1), comprising:
the claimed control system to control the vehicle to operate in accordance with a driving model including driving parameters, a vehicle controller 181.1 which may be an on-board computer 114 (column 12 line 67 thru column 13 line 1, and Figure 1B), and “the controller 204 of the on-board computer 114 may implement the autonomous vehicle operation application 232 to communicate with the sensors 120 to receive information regarding the vehicle 108 and its environment and process that information for autonomous operation of the vehicle 108” (column 18 lines 59 thru 64);
the claimed memory, the controller 204 may include a program memory 208 and includes an operating system 226, a data storage 228, a plurality of software applications 230, and/or a plurality of software routines 240 (column 17 lines 34 thru 41);
the claimed processor coupled to the memory, “The one or more processors 210 may be adapted and configured to execute any of one or more of the plurality of software applications 230 or any one or more of the plurality of software routines 240 residing in the program memory [208], in addition to other software applications.” (column 18 lines 1 thru 5), the processor configured to:
the claimed determine a vehicular area having traffic conditions different from traffic conditions of a current or previous location of the vehicle, “At block 704, the on-board computer 114 may monitor operation of the vehicle 108 during operation.  Such monitoring may include collecting operating data for the vehicle 108, or it may be limited to monitoring location, current autonomous operation feature usage levels, and one or more environmental conditions in the vehicle operating environment.  The location of the vehicle 108 may be determined using the GPS unit 206 or other geolocation components within the vehicle (including geolocation components within the mobile device 108).  An indication of such location may be used to determine the current road segment the vehicle is traversing along a route.” (column 44 line 64 thru column 45 line 8, and Figure 7), “an upcoming road segment may additionally or alternatively be determined based upon the current location of the vehicle 108 and information regarding a route of the vehicle 108.  The information regarding the route may include a full route for a vehicle trip or information regarding a likelihood of the vehicle 108 following a particular route, such as a prediction based upon prior vehicle operation or based upon an assumption that the vehicle 108 will continue to follow the road along an additional road segment.” (column 45 lines 41 thru 49, and Figure 7 step 706), and the environmental conditions include weather, traffic, construction, or other conditions (column 45 lines 13 thru 15), the upcoming road segment equates to the claimed vehicular area;
the claimed obtain traffic and driving information for the determined vehicular area, “an upcoming road segment may additionally or alternatively be determined based upon the current location of the vehicle 108 and information regarding a route of the vehicle 108.  The information regarding the route may include a full route for a vehicle trip or information regarding a likelihood of the vehicle 108 following a particular route, such as a prediction based upon prior vehicle operation or based upon an assumption that the vehicle 108 will continue to follow the road along an additional road segment.  For example, a section of limited access highway may cover multiple road segments having differing risk or suitability for autonomous operation, such as a bridge that may present difficulties for some autonomous operation features.” (column 45 lines 41 thru 53), and “The appropriate usage levels may alternatively be determined as one or more usage levels that meet operational requirements for the road segment of interest (i.e., the current road segment or upcoming road segment).” (column 46 lines 42 thru 45);
the claimed update driving model parameters during operation of the vehicle based on the obtained traffic and driving information, “When the controller 204 determines an autonomous control action is required (block 308), the controller 204 may cause the control components of the vehicle 108 to adjust the operating controls of the vehicle to achieve desired operation (block 310). For example, the controller 204 may send a signal to open or close the throttle of the vehicle 108 to achieve a desired speed. Alternatively, the controller 204 may control the steering of the vehicle 108 to adjust the direction of movement.” (column 27 lines 55 thru 63, and Figure 3), “The method 700 may begin by receiving autonomous operation suitability data for a plurality of road segments (block 702), which may form a route the vehicle 108 will traverse. While vehicle operation continues, vehicle operation may be monitored for each road segment along which the vehicle 108 travels (block 704), which may include obtaining vehicle operating data relating to location and environmental conditions. Based upon the monitored vehicle operating data and the suitability data, appropriate usage levels for one or more autonomous operation features may be determined (block 706), which may include only optimal settings or may include other allowable settings.” (column 43 lines 51 thru 62, Figure 7), “At block 708, the on-board computer 114 may next determine whether the current usage levels are consistent with the determined appropriate usage levels.” (column 46 lines 54 thru 56, and Figure 7), and “At block 710, the on-board computer 114 may adjust the settings of the at least one autonomous operation feature to implement the one or more determined usage level changes.” (column 47 lines 8 thru 10, and Figure 7); and
the claimed provide the updated driving model parameters to the control system for controlling the vehicle to operate according to the driving model with the updated parameters, “The settings may be automatically adjusted by the on-board computer 114 to match the selected optimal or otherwise appropriate usage levels without notification to the vehicle operator in some embodiments.  When the adjustment would result in manual operation or an increase in manual operation by the vehicle operator, however, the on-board computer 114 may first determine whether the vehicle operator is capable and prepared to assume control.” (column 47 lines 11 thru 18),
the claimed change or update driving model parameters of the safety driving model comprises changing or updating self-controlling driving behavior parameters during operation of the vehicle, “When the current usage levels are not appropriate for the road segment and conditions, the usage levels of the one or more autonomous operation features may be automatically adjusted to appropriate levels (block 710). Such adjustments may include enabling or disabling features, as well as adjusting settings associated with the features.” (column 43 line 65 thru column 44 line 2 and Figure 7), and “The controller 204 may determine whether a change or adjustment to one or more of the settings or configuration of the autonomous operation features has occurred (block 418). Changes to the settings may include enabling or disabling an autonomous operation feature or adjusting the feature's parameters (e.g., resetting the speed on an adaptive cruise control feature). For example, a vehicle operator may selectively enable or disable autonomous operation features such as automatic braking, lane centering, or even fully autonomous operation at different times. If the settings or configuration are determined to have changed, the new settings or configuration may be recorded (block 422), either in the data storage 228 or the database 146. For example, the Data Application may log autonomous operation feature use and changes in a log file, including timestamps associated with the features in use.” (column 33 lines 38 thru 53 and Figure 4A),
the claimed processors, one or more processors 210 (Figure 2), further configured to:
the claimed determine a position of the vehicle to the determined vehicular area, “At block 706, the on-board computer 114 may determine appropriate usage levels for the one or more autonomous operation features of the vehicle 108 for the current road segment under current operating conditions.  The on-board computer 114 may identify the current road segment from the plurality of road segments based upon the determined current location of the vehicle 108 and the location data associated with each of the plurality of road segments for which suitability data was received.  This may include accessing stored map data and selecting the road segment associated with GPS coordinates matching the current GPS coordinates of the vehicle 108.  In some embodiments, an upcoming road segment may additionally or alternatively be determined based upon the current location of the vehicle 108 and information regarding a route of the vehicle 108.  The information regarding the route may include a full route for a vehicle trip or information regarding a likelihood of the vehicle 108 following a particular route, such as a prediction based upon prior vehicle operation or based upon an assumption that the vehicle 108 will continue to follow the road along an additional road segment.” (column 45 lines 29 thru 49, and Figure 7), the determining of the current location along the route would determine the position relative to the next road segment (claimed vehicular area);
the claimed determine the vehicle is located within a predetermined distance of the determined vehicular area, “suitability data may be received for a plurality of road segments in proximity to the current location of the vehicle 108 (e.g., all road segments within a predetermined distance of the current location)” (column 44 lines 34 thru 37), “the data received may be associated with geographic locations.  Such associations may be indicated by geospatial coordinates (e.g., GPS position), relative location data (e.g., street addresses, intersections, etc.), or area indications (e.g., cities, counties, types of roads, etc.).” (column 35 lines 32 thru 37), “presenting the optimal route or routes may include generating notifications of where (and when) autonomous mode or manual mode is required or recommended along individual routes or roads, such as notifications of (1) when or where the driver should manually operate/drive the autonomous vehicle, (2) when or where the autonomous system should drive or control the autonomous vehicle, and/or (3) when or where certain autonomous features or system should be engaged or utilized” (column 42 line 66 thru column 43 line 7), the notifications of when and where to change the operation of the vehicle equates to the claimed predetermined distance of the vehicular area;
the claimed provide the updated driving model parameters in response to the vehicle being located within the determined vehicular area, “presenting the optimal route or routes may include generating notifications of where (and when) autonomous mode or manual mode is required or recommended along individual routes or roads, such as notifications of (1) when or where the driver should manually operate/drive the autonomous vehicle, (2) when or where the autonomous system should drive or control the autonomous vehicle, and/or (3) when or where certain autonomous features or system should be engaged or utilized” (column 42 line 66 thru column 43 line 7), and “At block 710, the on-board computer 114 may adjust the settings of the at least one autonomous operation feature to implement the one or more determined usage level changes.  The settings may be automatically adjusted by the on-board computer 114 to match the selected optimal or otherwise appropriate usage levels without notification to the vehicle operator in some embodiments.” (column 47 lines 8 thru 14).
Konrardy et al do not explicitly teach the claimed safety driving model, but do recite that adjustment of the autonomous operation features settings (column 47 lines 8 thru 10, and Figure 7 step 710) and changes applied to the autonomous operation features (column 33 lines 38 thru 40).  The adjustment of the settings would act as an equivalent to the claimed safety driving model.  The usage levels for different road segments (current and upcoming) are determined and implemented based on the environmental conditions (traffic, weather, construction, time of day, day of week, season) that may affect risk levels associated with operation of the vehicle on the road segment.  The information about the route may include a full route for a vehicle trip or information about a likelihood of the vehicle following a particular route, such as a prediction based on past vehicle operation or based on an assumption that the vehicle will follow the road along an additional road segment.  A person of ordinary skill in the art would understand that the updating of information and usage for the upcoming road segments would have the same result as updating a model.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to interpret the adjusting of settings of the autonomous operation feature to implement the determined usage level changes of Konrardy et al as an equivalency to the claimed safety driving model in order to determine usage levels to meet operational requirements for the road segment of interest (the current road segment or upcoming road segment) to include legal restrictions against or requirements for certain levels of autonomous operation of vehicles along the road segment, based upon governmental regulations or contractual obligations, operational requirements may include minimum safety levels, minimum or maximum autonomous operation levels, or other metrics specified in a user profile (Konrardy et al column 46 lines 42 thru 53).
Konrardy et al do not teach the claimed vehicular area is temporally defined to exist for a temporary time period, but traffic conditions or characteristics for an area being related to a temporary time period is common and well known in the art.  Such as experiencing heavy traffic at the time immediately before and after an event at a stadium or arena (concert, sporting event).  Zhang et al teach, “The external activity information may be identified based on received activity information, such as information identified based on social media data, which may include aggregate social media data, such as data indicating an aggregate number, count, or cardinality, of social media postings geographically and temporally proximate to the operational environment, or associated with a defined use of an area geographically and temporally proximate to the operational environment. For example, the external activity information may indicate that an event, such as a sporting event, a concert, a rally, a parade, or the like, is spatially and temporally proximate to the operational environment, or that other social activity, such as high human activity density, or any other activity or event that may affect the operation of the vehicle within the operational environment.” (column 16 line 66 thru column 17 line 14), “identifying external activity information representing an external activity for the current operational environment” (column 14 lines 24 thru 26), and “The external activity information may indicate an eventful state, which may indicate an external activity or event, or an imminent or expected external activity or event, geographically and temporally proximate to the operational environment. The external activity information may indicate an uneventful state, which may indicate an absence of any identified external activity or event, or imminent or expected external activity or event, geographically and temporally proximate to the operational environment.” (column 17 lines 15 thru 23).  
The external activity information of Zhang et al include both geographic and temporally information regarding the event, such as higher traffic at the location and at the time of the event. This information would be incorporated into the system of Konrardy et al as part of the determination of the appropriate usage levels of the features of the road segment (Figure 7 step 706).  For example, the system of Zhang et al may determine that the traffic in the current area of travel to become lighter within the next few minutes (the game is starting and the people should be in their seats and off the road).  This information would be used by Konrardy et al to indicate that there is no need to adjust the vehicle setting for stop and go traffic because the traffic will soon be lighter.  Or, that the game just ended and there will be heavy traffic for the next hour, and the vehicle settings should be adjusted for stop and go traffic.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the adjusting of settings of the autonomous operation feature to implement the determined usage level changes of Konrardy et al with the geographic and temporal event determinations of Zhang et al in order to improve the safety and efficiency of vehicle operation (Zhang et al column 3 lines 19 and 20).	Konrardy et al do not explicitly teach the claimed determine the vehicle is located within a predetermined distance of a boundary of the determined vehicular area, and the claimed provide the updated driving model parameters in response to the vehicle being located within the predetermined distance of the determined vehicular area.  The claimed boundary, predetermined distance of the vehicle location and being within the predetermined distance would be derived from the location system of Konrardy et al, such as processing of the GPS coordinates (Figure 2, GPS 206).
Lathrop et al teach the claimed determine the vehicle is located within a predetermined distance of a boundary of the determined vehicular area, “The driving mode transition system 28 may begin the procedure to perform a transition-of-control at a predetermined distance to a geofence or predetermined projected time to a geofence” P[0044], the predetermined distance to a geofence equates to the claimed predetermined distance of a boundary.  Lathrop et al further teach the claimed provide the updated driving model parameters in response to the vehicle being located within the predetermined distance of the determined vehicular area, “The procedure may include using the notification system 26 to request the driver to assume control of the semi-autonomous vehicle 10 to perform manual driving mode for areas located inside a geofence. The procedure may further include using the notification system 26 to warn the driver after the semi-autonomous vehicle 10 has crossed a predetermined distance to the geofence or predetermined projected time to a geofence that a minimal-risk maneuver will be performed if the driver does not assume control of the semi-autonomous vehicle 10.” P[0044], the crossing a predetermined distance to the geofence equates to the claimed within the predetermined distance.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the adjusting of settings of the autonomous operation feature to implement the determined usage level changes of Konrardy et al and the geographic and temporal event determinations of Zhang et al with the predetermined distance to a geofence and notification when within the geofence of Lathrop et al in order to improve the safety of a semi-autonomous vehicle in areas such as areas that have high vehicle-pedestrian interaction (Lathrop et al P[0001]).
Regarding claim 2 Konrardy et al teach the claimed obtain information for one or more geographic areas and determine the vehicular area from the obtained information, “the data received may be associated with geographic locations.  Such associations may be indicated by geospatial coordinates (e.g., GPS position), relative location data (e.g., street addresses, intersections, etc.), or area indications (e.g., cities, counties, types of roads, etc.).” (column 35 lines 32 thru 37), “A user may select a group of road segments to analyze or may select characteristics of road segments to generate a group (e.g., by selecting road segments within a geographic area, highway road segments, urban area road segments, etc.).  Alternatively, a group of road segments may be automatically identified for analysis upon the occurrence of an event, such as a request from a vehicle 108 for data near the vehicle's current position or along a route.” (column 36 lines 31 thru 39), and “The on-board computer 114 may identify the current road segment from the plurality of road segments based upon the determined current location of the vehicle 108 and the location data associated with each of the plurality of road segments for which suitability data was received.  This may include accessing stored map data and selecting the road segment associated with GPS coordinates matching the current GPS coordinates of the vehicle 108.  In some embodiments, an upcoming road segment may additionally or alternatively be determined based upon the current location of the vehicle 108 and information regarding a route of the vehicle 108.” (column 45 lines 32 thru 40), the upcoming road segments would include the coordinates of the route and is determined from the information about the current road segment.
Regarding claim 3 Konrardy et al teach the claimed obtain the information for the geographic area from an external source, “External data regarding the vehicle environment may be requested or received via the network 130 and associated with the entries in the log or database based on the timestamp.  For example, the location, date, and time of a timestamp may be used to determine weather and traffic conditions in which vehicle operation occurred.  Additional external data may include road conditions, weather conditions, nearby traffic conditions, type of road, construction conditions, presence of pedestrians, presence of other obstacles, and/or availability of autonomous communications from external sources.” (column 24 lines 34 thru 44), and “The communication data may include information from other autonomous vehicles (e.g., sudden changes to vehicle speed or direction, intended vehicle paths, hard braking, vehicle failures, collisions, or maneuvering or stopping capabilities), infrastructure (road or lane boundaries, bridges, traffic signals, control gates, or emergency stopping areas), or other external sources (e.g., map databases, weather databases, or traffic and accident databases).” (column 31 lines 16 thru 23).
Regarding claim 4 Konrardy et al teach the claimed determine a geographical area having a different political or legal jurisdiction with different operational traffic rules from the current or previous location of the vehicle, “a search area may be included within the indication (e.g., by specifying a city, county, or other geographical or political subdivision)” (column 58 lines 37 thru 39), “When the current usage levels are not appropriate for the road segment and conditions, the usage levels of the one or more autonomous operation features may be automatically adjusted to appropriate levels (block 710).  Such adjustments may include enabling or disabling features, as well as adjusting settings associated with the features.” (column 45 line 65 thru column 46 line 4), and “The appropriate usage levels may alternatively be determined as one or more usage levels that meet operational requirements for the road segment of interest (i.e., the current road segment or upcoming road segment).  Such operational requirements may include legal restrictions against or requirements for certain levels of autonomous operation of vehicles along the road segment, which may be based upon governmental regulations or contractual obligations (e.g., insurance policy covenants or warranty limitations).” (column 46 lines 42 thru 51).
Regarding claim 5 Konrardy et al teach the claimed determine a geographical area including vehicle exhibiting driving behavior or produce traffic patterns different from the current or previous location of the vehicle, “At block 510, the external computing device 186 (such as a server 140) may determine one or more risk levels associated with the road segment.” (column 36 lines 50 thru 52, and Figure 5), “risk factors may include time of day, weather conditions, traffic conditions, speed, type of vehicle, types of sensors used by the vehicle, types of autonomous operation features in use, versions of autonomous operation features, interactions between autonomous operation features, autonomous operation feature settings or configurations, driver behavior” (column 36 lines 57 thru 62) (claimed driving behavior), and “The information regarding the route may include a full route for a vehicle trip or information regarding a likelihood of the vehicle 108 following a particular route, such as a prediction based upon prior vehicle operation or based upon an assumption that the vehicle 108 will continue to follow the road along an additional road segment.” (column 45 lines 44 thru 49).
Regarding claim 6 Konrardy et al teach the claimed determined vehicular area includes virtual boundaries extending over a region with political or legal jurisdiction different from the current or previous location of the vehicle, “The map data may be received with or without graphical map tile data, in various embodiments.  The suitability data may be received for the plurality of road segments based upon a route of the vehicle 108” (column 44 lines 29 thru 32), it is common and well known in the art for a route to go from one state to another, and the road segments may cross the state boundaries.
Regarding claim 7 Konrardy et al teach the claimed safety system of claim 1 (see above), wherein the clamed obtain traffic and driving information comprises:
the claimed wirelessly request traffic and driving information from an external source, “Data may be gathered via devices employing wireless communication technology” (column 21 lines 61 and 62), “a group of road segments may be automatically identified for analysis upon the occurrence of an event, such as a request from a vehicle 108 for data near the vehicle's current position or along a route” (column 36 lines 36 thru 39), and “Alternatively, suitability data may be received for a plurality of road segments in proximity to the current location of the vehicle 108 (e.g., all road segments within a predetermined distance of the current location).  The suitability data may be requested by the on-board computer 114 or may be received from a database without a request.” (column 44 lines 34 thru 39), and
the claimed wirelessly obtain traffic and driving information from the external source, “The front end components 102 may further include a communication component 122 to transmit information to and receive information from external sources, including other vehicles, infrastructure, or the back-end components 104.  In some embodiments, the mobile device 110 may supplement the functions performed by the on-board computer 114 described herein by, for example, sending or receiving information to and from the mobile server 140 via the network 130, such as over one or more radio frequency links or wireless communication channels.” (column 9 lines 15 thru 26), and “The suitability data may be included in map data received from a map database or map server via the network 130, either directly or through a mobile device 110.  Such map data may further include location data associated with each of the plurality of road segments (such as GPS data), which may be used to identify current road segments where the vehicle 108 is currently located during operation.” (column 44 lines 22 thru 29).
Regarding claim 9 Konrardy et al teach the claimed external source is a road side unit, external sources may be smart infrastructure (such as electronically communicating roadways, traffic signals, or parking structures) (column 19 lines 1 thru 4).
Regarding claim 10 Konrardy et al teach the claimed external source is a base station, external sources may be other sources of relevant information (e.g., weather, traffic, local amenities) (column 19 lines 1 thru 5), the local amenities would include the claimed base station.
Regarding claim 11 Konrardy et al teach the claimed the claimed external source is a second vehicle, external sources may be other autonomous vehicles (column 19 lines 1 and 2).
Regarding claim 12 Konrardy et al teach the claimed obtained traffic and driving information comprises geo-spatial information for the determined vehicular area, the data received may be associated with geographic locations indicated by geospatial coordinates (e.g., GPS position), relative location data (e.g., street addresses, intersections, etc.), or area indications (e.g., cities, counties, types of roads, etc.) (column 35 lines 33 thru 37).
Regarding claim 13 Konrardy et al teach the claimed obtained traffic and driving information comprises temporal information for the determined vehicular area, “operating data may be received from both autonomous and semi-autonomous vehicles 182.  In further embodiments, this data may be supplemented with data from additional sources.  Such additional sources may include databases of road or other environmental conditions (e.g., weather conditions, construction zones, traffic levels, estimated travel times, etc.)” (column 35 lines 10 thru 16), and “environmental conditions may include weather, traffic, construction, time of day, day of week, season, or other environmental factors that may affect risk levels associated with operation of the vehicle 108 on the road segment” (column 45 lines 60 thru 64).
Regarding claim 14 Konrardy et al teach the claimed obtained traffic and driving information comprises operational driving traffic rules for the determined vehicular area, “operational requirements may include legal restrictions against or requirements for certain levels of autonomous operation of vehicles along the road segment” (column 46 lines 46 thru 48).
Regarding claim 15 Konrardy et al teach the claimed obtained traffic and driving information comprises safety driving model parameters for the determined vehicular area, “operating data from a plurality of autonomous vehicles may be used to determine whether each of a plurality of road segments may be safely traversed by vehicles using particular autonomous operation features or technologies” (column 34 lines 27 thru 32), and “operational requirements may similarly include minimum safety levels” (column 46 lines 51 and 52).
Regarding claim 19 Konrardy et al teach the claimed control the vehicle to operate in a first driving mode in accordance with the safety driving model using a first set of driving model parameters prior to the vehicle entering the determined vehicular area, “The information regarding the route may include a full route for a vehicle trip or information regarding a likelihood of the vehicle 108 following a particular route, such as a prediction based upon prior vehicle operation or based upon an assumption that the vehicle 108 will continue to follow the road along an additional road segment.  For example, a section of limited access highway may cover multiple road segments having differing risk or suitability for autonomous operation, such as a bridge that may present difficulties for some autonomous operation features.  Analysis of upcoming road segments may be beneficial in order to provide advance warning to the vehicle operator if manual operation is required.” (column 45 lines 44 thru 56), and “At block 710, the on-board computer 114 may adjust the settings of the at least one autonomous operation feature to implement the one or more determined usage level changes.  The settings may be automatically adjusted by the on-board computer 114 to match the selected optimal or otherwise appropriate usage levels without notification to the vehicle operator in some embodiments.  When the adjustment would result in manual operation or an increase in manual operation by the vehicle operator, however, the on-board computer 114 may first determine whether the vehicle operator is capable and prepared to assume control.  For example, a road segment may require manual operation of the vehicle (or semi-autonomous operation primarily controlled by the vehicle operator).” (column 47 lines 8 thru 21), the manual or autonomous operation of the vehicle equates to the claimed first driving mode.
Regarding claim 20 Konrardy et al teach the claimed control system transitions from operating using the first set of driving model parameters to operating using the updated driving model parameters, “At block 710, the on-board computer 114 may adjust the settings of the at least one autonomous operation feature to implement the one or more determined usage level changes.  The settings may be automatically adjusted by the on-board computer 114 to match the selected optimal or otherwise appropriate usage levels without notification to the vehicle operator in some embodiments.” (column 47 lines 8 thru 14).
Regarding claim 21 Konrardy et al teach the claimed update of the driving model parameters of the safety driving model comprises updating self-controlling driving movement behavior parameters during operation of the vehicle, “The method 700 may begin by receiving autonomous operation suitability data for a plurality of road segments (block 702), which may form a route the vehicle 108 will traverse. While vehicle operation continues, vehicle operation may be monitored for each road segment along which the vehicle 108 travels (block 704), which may include obtaining vehicle operating data relating to location and environmental conditions. Based upon the monitored vehicle operating data and the suitability data, appropriate usage levels for one or more autonomous operation features may be determined (block 706), which may include only optimal settings or may include other allowable settings.” (column 43 lines 51 thru 62, Figure 7), “When the current usage levels are not appropriate for the road segment and conditions, the usage levels of the one or more autonomous operation features may be automatically adjusted to appropriate levels (block 710). Such adjustments may include enabling or disabling features, as well as adjusting settings associated with the features.” (column 43 line 65 thru column 44 line 2 and Figure 7), and “The controller 204 may determine whether a change or adjustment to one or more of the settings or configuration of the autonomous operation features has occurred (block 418). Changes to the settings may include enabling or disabling an autonomous operation feature or adjusting the feature's parameters (e.g., resetting the speed on an adaptive cruise control feature). For example, a vehicle operator may selectively enable or disable autonomous operation features such as automatic braking, lane centering, or even fully autonomous operation at different times. If the settings or configuration are determined to have changed, the new settings or configuration may be recorded (block 422), either in the data storage 228 or the database 146. For example, the Data Application may log autonomous operation feature use and changes in a log file, including timestamps associated with the features in use.” (column 33 lines 38 thru 53 and Figure 4A).
Regarding claim 22 Konrardy et al teach the claimed update of the driving model parameters comprises automatically and dynamically updating driving model parameters, “The method 700 may begin by receiving autonomous operation suitability data for a plurality of road segments (block 702), which may form a route the vehicle 108 will traverse. While vehicle operation continues, vehicle operation may be monitored for each road segment along which the vehicle 108 travels (block 704), which may include obtaining vehicle operating data relating to location and environmental conditions. Based upon the monitored vehicle operating data and the suitability data, appropriate usage levels for one or more autonomous operation features may be determined (block 706), which may include only optimal settings or may include other allowable settings.” (column 43 lines 51 thru 62, Figure 7), models may be created based on example inputs of data (column 70 lines 40 and 41), and “The trained machine learning programs (or programs utilizing models, parameters, or other data produced through the training process) may then be used for determining, assessing, analyzing, predicting, estimating, evaluating, or otherwise processing new data not included in the training data. Such trained machine learning programs may, thus, be used to perform part or all of the analytical functions of the methods described elsewhere herein.” (column 72 lines 21 thru 29).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al Patent Number 10,324,463 B1, Zhang et al Patent Number 10,434,935 B1 and Lathrop et al Patent Applicant Publication Number 2017/0259832 A1, as applied to claims 1 and 7 above, and further in view of Haag et al Patent Application Publication Number 2011/0034183 A1.
Regarding claim 8 Konrardy et al teach the claimed wirelessly requesting traffic and driving information for the external source (see above claim 7), comprises:
the claimed wirelessly request traffic and driving information from the external source, “Data may be gathered via devices employing wireless communication technology” (column 21 lines 61 and 62), “a group of road segments may be automatically identified for analysis upon the occurrence of an event, such as a request from a vehicle 108 for data near the vehicle's current position or along a route” (column 36 lines 36 thru 39), and “Alternatively, suitability data may be received for a plurality of road segments in proximity to the current location of the vehicle 108 (e.g., all road segments within a predetermined distance of the current location).  The suitability data may be requested by the on-board computer 114 or may be received from a database without a request.” (column 44 lines 34 thru 39), and 
the claimed obtain traffic and driving information from the external source, “The front end components 102 may further include a communication component 122 to transmit information to and receive information from external sources, including other vehicles, infrastructure, or the back-end components 104.  In some embodiments, the mobile device 110 may supplement the functions performed by the on-board computer 114 described herein by, for example, sending or receiving information to and from the mobile server 140 via the network 130, such as over one or more radio frequency links or wireless communication channels.” (column 9 lines 15 thru 26), and “The suitability data may be included in map data received from a map database or map server via the network 130, either directly or through a mobile device 110.  Such map data may further include location data associated with each of the plurality of road segments (such as GPS data), which may be used to identify current road segments where the vehicle 108 is currently located during operation.” (column 44 lines 22 thru 29).
Konrardy et al do not teach the claimed determining that the external source is a valid source, but the system of Konrardy et al would function in the same manner whether the source is valid or not.  The verification of a source is common and well known in the art, and would be applied to Konrardy et al using a code or verification in the software of the communication system.  The system would be made to only accept communication from authorized sources.  Haag et al teach, update 148 indicates an authorized source of traffic information received at device 140 (P[0045] and Figure 1), the device 140 of Haag et al would be equated to the vehicle of Konrardy et al.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system for collecting, communicating, evaluating, predicting, and utilizing data associated with autonomous or semi-autonomous operation features for controlling a vehicle of Konrardy et al, the geographic and temporal event determinations of Zhang et al and the predetermined distance to a geofence and notification when within the geofence of Lathrop et al with the authorized source of traffic information of Haag et al in order to increase transportation safety, satisfy regulatory requirements, and comply with other public or private rules (Haag et al P[0060]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662